Case 3:20-cv-00098-REP Document 220 Filed 04/27/20 Page 1 of 2 PagelD# 4530

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

STEVES AND SONS, INC.,

Plaintiff,
Vv. Civil Action No. 3:20cv98
JELD-WEN, INC.,

Defendant.

ORDER
Having considered STEVES AND SONS, INC.’S MOTION TO FILE ITS
STATEMENT OF POSITION REGARDING SECURITY REQUIRED BY FEDERAL RULE
OF CIVIL PROCEDURE 65(c) UNDER SEAL (ECF No. 128), and the
supporting memorandum, and for good cause shown, and the
requirements of Local Civil Rule 5 and the decisions in Ashcraft,

et al. v. Conoco, Inc., 218 F.3d 288 (4th Cir. 2000), In re Knight

 

Publishing Co., 743 F.2d 231 (4th Cir. 1984) and Stone v. Univ. of
Maryland, 855 F.2d 178 (4th Cir. 1988) having been met, and the
plaintiff asserting that the documents requested to be sealed are
designated confidential under the STIPULATED PROTECTIVE ORDER (ECF
No. 25) entered herein, it is hereby ORDERED that STEVES AND SONS,
INC.’S MOTION TO FILE ITS STATEMENT OF POSITION REGARDING SECURITY

REQUIRED BY FEDERAL RULE OF CIVIL PROCEDURE 65(c) UNDER SEAL (ECF

C
Case 3:20-cv-00098-REP Document 220 Filed 04/27/20 Page 2 of 2 PagelD# 4531

No. 128) is granted and STEVES AND SONS, INC.’S STATEMENT OF
POSITION REGARDING SECURITY REQUIRED BY FEDERAL RULE OF CIVIL
PROCEDURE 65(C) (ECF No. 130) is filed under seal; provided that
an appropriately redacted version thereof is filed in the public
record.

It is so ORDERED.

/s/ ed

Robert E. Payne
Senior United States District Judge

Richmond, Virginia

Date: April at. 2020
